Citation Nr: 0934672	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  
 
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to a compensable rating for defective hearing 
in the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans  Appeals 
(Board) on appeal from August 2005 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  Specifically, the 
August 2005 rating decision found that the Veteran had failed 
to submit new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
defective hearing in the right ear, denied service connection 
for tinnitus, and also denied a compensable rating for left 
ear hearing loss.  The April 2008 rating decision found that 
the Veteran had failed to submit new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding is associated with the claims 
file.  

The issues of entitlement to service connection for right ear 
hearing loss and a low back disorder and the issue of a 
compensable rating for left ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in June 1971 and March 1983 rating decisions and properly 
notified the Veteran, who did not initiate appeals for either 
decision.

2.  The March 1983 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in July 
2007. 

3.  Evidence received since the March 1983 rating decision 
regarding the Veteran's claim for service connection for a 
low back disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

4.  The RO denied service connection for right ear hearing 
loss in a March 1983 rating decision and properly notified 
the Veteran, who did not initiate an appeal of that decision.

5.  The March 1983 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in April 
2005. 

6.  Evidence received since the March 1983 rating decision 
regarding the Veteran's claim for service connection for 
right ear hearing loss is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

7.  There is no evidence of tinnitus in service and no 
competent medical evidence linking the Veteran's current 
bilateral tinnitus with his period of service.


CONCLUSIONS OF LAW

1.  The rating decisions of June 1971 and March 1983 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
June 1971 and March 1983 rating decisions to reopen a claim 
for service connection for a low back disorder and right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that right 
ear hearing loss, tinnitus, and a low back disorder are 
related to his service with the United States Army from 
February 1969 to February 1971.  Specifically, the Veteran 
asserts that he was exposed to excessive noise in service and 
attributes his current right ear hearing loss and tinnitus to 
this acoustic trauma.  The Veteran also asserts that he 
injured his low back while in service and contends that his 
current low back disorder is related to this in-service 
injury.  Finally, the Veteran contends that his current left 
ear hearing loss is more disabling than currently evaluated.  

New and Material Evidence to Reopen Claim

The Veteran submitted his original claim for service 
connection for a low back disorder in March 1971.  The RO 
denied this initial claim in a June 1971 rating decision, 
finding that while there was evidence of sacralization of L5, 
this was a constitutional or developmental abnormality and 
there was no evidence of a chronic back disorder for which 
service connection may be granted.  This denial was confirmed 
in a March 1983 rating decision.  

The Veteran submitted his original claim for service 
connection for hearing loss in January 1983.  He was afforded 
a VA audiological examination in March 1983.  The RO granted 
service connection for left ear hearing loss but denied this 
initial claim for right ear hearing loss in a March 1983 
rating decision, as preexisting service without demonstrated 
aggravation.  Although the RO provided notice of these 
denials, the Veteran did not initiate appeals.  Therefore, 
the RO's decisions of June 1971 and March 1983 are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

In April 2005 the Veteran filed a new claim for right ear 
hearing loss.  The RO denied this claim in August 2005, 
finding that there was still no evidence of demonstrated 
aggravation and also finding that the Veteran had failed to 
submit "new and material evidence" with regard to this 
claim.  The Veteran submitted a Notice of Disagreement (NOD) 
in February 2006 and timely perfected an appeal.

In July 2007 the Veteran filed a new claim for a low back 
disorder.  The RO denied this claim in August 2005, finding 
that there was still no evidence of a current chronic low 
back disorder related to the Veteran's military service and 
also finding that the Veteran had failed to submit "new and 
material evidence" with regard to this claim.  The Veteran 
submitted a Notice of Disagreement (NOD) in July 2008 and 
timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's August 2005 and 
April 2008 rating decisions found that there was no new and 
material evidence to reopen the claims, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The pertinent evidence of record at the time of the rating 
decisions of June 1971and March 1983 consisted of service 
treatment records and VA examination reports. On the 
Veteran's September 1968 examination prior to service 
entrance, audiometric evaluation revealed pure tone 
thresholds in the right ear of 30, 20, 5, and 5 decibels at 
500, 1000, 2000, and 4000 Hertz.  Service treatment records 
also indicate treatment for back pain in February 1970 and 
the Veteran was again noted to complain of back pain in April 
1970. On the Veteran's October 1970 examination prior to 
service discharge, audiometric evaluation revealed pure tone 
thresholds in the right ear of 30, 25, 20, and 25 decibels at 
500, 1000, 2000, and 4000 Hertz.  In the Report of Medical 
History section of the examination the Veteran answered yes 
in regard to back trouble.  In the Physician's Summary 
portion of the examination back trouble and chronic low back 
pain were noted.

On a February 1971 VA examination the Veteran complained of 
low back pain and tenderness on heavy lifting.  He also 
reported that his hearing was somewhat impaired.  Examination 
of the ear was normal and no hearing loss was noted.  
Evaluation of the musculoskeletal system was normal.  X-rays 
showed sacralization of L-5 on the right.  On VA hearing 
examination conducted in March 1983 audiometric evaluation 
revealed pure tone thresholds in the right ear of 20, 0, 5, 
5, and 25 decibels at 500, 1000, 2000, 3000 and 4000 Hertz.  
Speech discrimination ws 100 percent correct.  

The additional evidence presented since the unappealed rating 
decision of March 1983 consists of VA records, private 
medical records, and the Veteran's June 2009 Board hearing 
testimony.  

The record includes a February 2006 statement from a private 
audiologist in which she reports that the Veteran had a mild 
to slight hearing loss in the right ear at the frequencies 
from 250 to 2000 Hertz with a moderate loss from 3000 to 4000 
Hertz and then reverting to a mild loss from 6000 to 80000 
Hertz.  The audiologist noted that the findings were very 
consistent with noise induced hearing loss and she believed 
it to be much more likely than not that the hearing loss in 
the high frequencies were a direct consequence of the 
Veteran's military service.   

VA clinical records reflect treatment in 2000 for low back 
pain.  An MRI study of January 2009 revealed a transitional 
vertebra with rudimentary L5-S1 disc space which was 
considered a normal variant.  Diffuse desiccation of all the 
discs was reported but there was no disc herniation centrally 
or laterally.  There was significant disc space narrowing and 
degenerative disc disease at T12-L1 with Schmorl's nodes.

On December 2008 VA audiological examination, testing 
revealed pure tone thresholds in the right ear of 30, 30, 35, 
50, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  

During a July 2009 hearing before the undersigned the Veteran 
stated that he injured his back during service and was 
hospitalized for treatment at the time.  He denied ay pre-
service back problems. 

Regarding the Veteran's application to reopen his claim for 
service connection for right ear hearing loss, this claim was 
previously denied by the RO because the evidence showed that 
the Veteran's inservice hearing los preexisted service and 
was not aggravated therein.  There was no evidence indicating 
that the Veteran had a service related hearing loss on the 
right due to service.  The above referenced private 
audiologist's report of February 2006 indicates that the 
hearing loss on the right ear is noise induced and related to 
in-service noise exposure. This additional evidence is new 
and material because it relates to the unestablished fact 
necessary to substantiate the claim, that is, evidence 
showing that the current defective hearing in the right ear 
may be related to inservice noise exposure.  Such new 
evidence raises a reasonable possibility of substantiating 
the claim for right ear hearing loss.  .
Regarding the Veteran's application to reopen his claim for 
service connection for a low back disorder, this claim was 
previously denied by the RO because the evidence showed that 
the Veteran's in-service low back complaints were due to a 
developmental sacralization at L5.  The evidence submitted 
subsequent to the March 1983 rating action that previously 
denied service connection for a low back disorder indicates 
that the Veteran also suffers from intervertebral disc 
syndrome in the low back.  The Veteran's recent testimony 
regarding the lack of pre-service back problems and relating 
his current back symptoms to an in-service injury is also 
noted.  This additional evidence, with consideration of 
Justus v. Principi, supra, is new and material because it 
relates to the unestablished fact necessary to substantiate 
the claim, that is, evidence showing that the Veteran has 
acquired a low back disorder (disc disease in the low back) 
that may be related to service.  Such new evidence raises a 
reasonable possibility of substantiating the claim for a low 
back disorder.  

As the evidence is new and material, the claims for service 
connection for right ear defective hearing and for low back 
disability are reopened.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

While service treatment records show hearing loss in service, 
they are negative for complaints or a diagnosis of tinnitus.  
The Veteran was afforded a VA audiological examination in 
August 2005.  During this examination, the Veteran reported 
tinnitus and indicated that he could not recall any specific 
circumstances regarding the onset and had only noticed it for 
a few years.  In a January 2007 addendum to this August 2005 
VA audiological examination report, the examiner opined that 
the Veteran's tinnitus was not related to his military 
service as the Veteran had only noticed the tinnitus for the 
past several years and tinnitus does not have a delayed 
onset.  The examiner also noted that the Veteran's tinnitus 
was recurrent and not constant and that the Veteran had noise 
exposure as a civilian after his military service as a coal 
miner.       

Given the evidence of record, the Board finds that service 
connection for bilateral tinnitus is not warranted.  The 
first indication of bilateral tinnitus in the record is the 
April 2005 claim for service connection followed by the 
August 2005 VA examination, approximately 34 years after 
service.  Also, there is no link between the Veteran's 
current bilateral tinnitus and service.  In fact, the August 
2005 examiner in a January 2007 addendum provided an opinion 
that the Veteran's bilateral tinnitus was not related to 
military service and implied that it was instead related to 
the Veteran's post-service occupational noise exposure as a 
coal miner.  There is no contrary medical evidence of record.   

 Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the new and material evidence issues, the 
Board is granting the benefits sought on appeal; that is, 
reopening the claims of service connection for a low back 
disorder and right ear hearing loss.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed with 
regard to these issues.   
        
With regard to the tinnitus issue, complete notice was sent 
in June 2005 and March 2006 and the claim was readjudicated 
in a January 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
audiological examinations, obtained medical opinions as to 
the etiology of the claimed bilateral tinnitus, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen his claim for service 
connection for right ear hearing loss is granted.  

New and material evidence having been submitted, the 
Veteran's application to reopen his claim for service 
connection for a low back disorder is granted.  

Service connection for bilateral tinnitus is denied.


REMAND

Regarding the reopened claims of service connection for a low 
back disorder and right ear hearing loss, further evidentiary 
development is needed.  In this regard, the Veteran has never 
been afforded a VA orthopedic examination regarding his low 
back complaints.  Also, while the Veteran has been afforded a 
recent VA audiological examination in December 2008 which 
found a mild to severe sensorineural hearing loss in the 
right ear, the examiner made no comment as to the etiology of 
the right ear defective hearing.  

Also, the Board notes that the issue of entitlement to a 
compensable rating for left ear hearing loss is inextricably 
intertwined with the claim for entitlement to service 
connection for right ear hearing loss that is currently 
appeal.  Therefore, this issue must be remanded with the 
service connection right ear hearing loss claim discussed 
above for additional development.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the Veteran has current low back 
disability, to include intervertebral disc 
syndrome, first documented after service, 
which is related to the complaints of low 
back pain in February and April 1970 and 
on the Veteran's examination prior to 
service discharge.

The claims folder should be made available 
to the examiner for review.  The examiner 
should state that he has reviewed the 
claims folder in the examination report. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility," 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

2.  Submit the claims folder to the VA 
audiologist who conducted the VA 
examination of December 2008.  After a 
review of the record, the audiologist 
should express a medical opinion as to 
whether it is at least as likely as not 
that the Veteran's current sensorineural 
hearing loss in the right ear is related 
to in-service acoustic trauma or the 
Veteran's service-connected left ear 
hearing loss.    

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility," 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

3.  After the above development has been 
completed, adjudicate the claim of service 
connection for a low back disability, and 
right ear hearing loss on the merits, 
considering all the evidence of record.  If 
the claim for service connection for right 
ear hearing loss is granted then the RO 
should again adjudicate the issue of 
entitlement to an increased rating for left 
ear hearing loss.  Thereafter, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


